DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received December 28, 2021. Claims 1, 2, 5-9, 11, 20-22, 28, 29, 31, 34, 35, 38, and 39 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

Claims 1, 2, 7-9, 11, 20-22, 28, 29, 31, 34, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (Schwartz et al. (2012) Genetics, 191:621-632) in view of Steensels (Steensels et al. (2014) FEMS Microbiology Review, 38:947-995), Pfliegler (Pfliegler et al. (2012) FEMS Yeast Research, 12:703-718), Nicolas (US 2015/0307868), and Tani (Tani et al. (1993) Bioscience, Biotechnology, and Biochemistry, 57(12):2063-2066), as evidenced by Dani (Dani et al. (1983) PNAS, 80:3406-3410).
Regarding claim 1, Schwartz teaches a method of making a synthetic polyploid yeast cell (see page 625, column 1, paragraph 3). Regarding steps (i) and (ii), Schwartz describes two plasmids pGS39 and pGS40 (i.e. first and second polynucleotides) comprising a galactose inducible GAL1 promoter (i.e. a first promoter) operably connected to a gene (i.e. polynucleotide) encoding a yeast HO protein and encoding either kanMX or hphMX (i.e. different selectable markers). Schwartz teaches introducing one of these two plasmids into CBS1502 (i.e. a first yeast cell to produce a first transformed yeast cell) and CBS7001 cells (i.e. a second yeast cell to produce a second transformed yeast cell) (see page 625, column 1, paragraph 3). Regarding steps (iii) and (iv), Schwartz teaches co-culturing these two transformed yeast cells in selectable media containing both Geneticin and Hygromycin B to produce a mating mixture to allow for mating between the transformed CBS1502 cells with the transformed CBS7001 cells, and selecting at least a portion of the mating mixture for the first and second selectable marker cassettes to select for a tetraploid GSY2607 (i.e. synthetic polyploid yeast cell) produced by the mating of step (iii) (page 625, column 1, last paragraph). Schwartz teaches how the transient expression of HO enables mating type switching that permits the hybridization between diploid cells to form tetraploids (page 625, column 1, last 

Schwartz does not teach applying this method of making a synthetic polyploid yeast cell from at least three different yeast species from a first yeast cell from a first yeast hybrid (i.e. at least two different species) and a second yeast cell from a second yeast species or hybrid, wherein the first and second yeast cells are from different species of the same genus.
However, Schwartz teaches that the S. uvarum CBS1502 strain’s genome is primarily derived from S. uvarum, but also contains regions derived from S. cerevisiae and S. eubayanus (page 625, column 1, paragraph 1). In addition, Schwartz does teach that the study of natural Saccharomyces xylose-utilizing yeasts still offers new discoveries for the improvement of currently existing, genetically modified S. cerevisiae xylose-fermenting strains (page 631, column 1, paragraph 2).
In addition, Steensels similarly teaches that exploiting the existing natural diversity and using techniques such as mutagenesis, protoplast fusion, breeding, genome shuffling, and directed evolution to generate artificial diversity has led to the selection of superior industrial yeasts (abstract) and that industrial strains are at least diploid (page 961, column 1, paragraph 2). For example, Steensels describes numerous interspecific Saccharomyces hybridizations including the hybridization between S. cerevisiae and S. mikitae/S. paradoxus/S. kudriavzevii (i.e. at least three different yeast species of the same Saccharomyces genus) that were selected for their desirable characteristics of “fermentation performance” and “flavor profile” (see Table 1). Steensels teaches that additional desirable characteristics include resistance to various stresses as well as utilization of alternative carbon sources such as xylose (page 962, column 2, paragraph 1). Steensels teaches that one strategy for improving strains is through rare mating in which diploid yeasts occasionally but rarely undergo a homothallic mating-type switch, yielding a homozygous a/a or α/α diploid cell, which can subsequently hybridize with a 
Furthermore, Pfliegler further reiterates that F1-sterility in Saccharomyces hybrids is caused by mating-type heterozygosity (abstract). However, Pfliegler provides further guidance for overcoming such sterility by loss of a MAT gene, which abolishes the repression of mating activity (abstract). Pfliegler teaches that the loss of one MAT gene causes such cells to behave as if they were haploid and activate their conjugation program (page 714, column 2, paragraph 3). Accordingly, Pfliegler teaches obtaining such Saccharomyces allopolyploid hybrids, overcoming F1-sterility, and subsequently using such hybrid cells for further conjugation.

Schwartz, Steensels, and Pfliegler do not teach breeding a first yeast cell having a ploidy of 4N.
However, Nicolas similarly describes methods for improving an industrial yeast train of interest (abstract). Nicolas teaches using sexual reproduction to improve yeasts by crossing two parental strains having characteristics of interest and selecting a hybrid strain providing the desired combination of parental characteristics ([0005]). Nicolas teaches wherein the yeast strain of industrial interest is polyploid (2n, 3n, 4n, or more chromosomes) ([0083]). Nicolas further teaches wherein the yeast strain of industrial interest is a hybrid yeast, wherein the hybrid yeast is allopolyploid, meaning comprising several sets of chromosomes from different species ([0088]).


It would have been obvious to one of ordinary skill in the art to have applied the method of Schwartz for producing a synthetic polyploid yeast cell by mating a yeast hybrid with a different yeast species of the same genus in order to combine the advantageous phenotypic characteristics of parental yeast species into a single hybrid cell. In addition, one of ordinary skill in the art would have considered the induced mating-type switching through the transient expression of HO and subsequent selection as described by Schwartz to be useful for making the interspecies crosses and tetraploid strains with improved characteristics as described by Steensels. One would have had a reasonable expectation of success in using a yeast hybrid for further hybridization because it was already well understood that loss of heterozygosity of the MAT gene enables further mating to achieve higher ploidies, as explained by each of Schwartz, Steensels, and Pfliegler. The prior art already provided methods to restore the fertility of such hybrids by inducing mating type switching through HO endonuclease expression as described by Schwartz or by loss of MAT gene as described by Pfliegler. Accordingly, one of ordinary skill in the art motivated to make higher order yeast hybrids from three or more Saccharomyces yeast species would have had a reasonable expectation of success in mating a yeast hybrid to a different yeast species. Furthermore, Schwartz’s disclosure that the CBS1502 genome comprised regions from three different species of yeast combined with Steensels’ disclosure in 
It further would have been obvious to have done so using a first yeast cell hybrid having a ploidy of at least 4N because Nicolas teaches that it is desirable to make industrial strains of yeast hybrids having more chromosomes than 4N. Nicolas is evidence that the prior art was already teaches making such higher ploidy yeast cells and further wherein such yeast cells comprise several sets of chromosomes from different species, as discussed above. One of ordinary skill in the art would have had a reasonable expectation of success in doing so in view of Tani who teaches that it was easy to mate 4N yeast to mate with either 2N or 4N yeast cells to produce 6N or 8N yeast cells.
To the extent that Schwartz does not explicitly refer to the presence of “a first yeast origin of replication” or “a second yeast origin of replication” in the “first polynucleotide” and “second polynucleotide”, respectively, it is noted that Schwartz specifically teaches that after the plasmids were introduced into the yeast, the yeast were “grown to saturation” and then later the strains were “combined and plated onto solid YEPD-based media containing both Geneticin and Hygromycin B” that formed a “CBS1502/CBS7001” tetraploid (page 625, column 1, last paragraph). It is inherent that the plasmids were necessarily replicated in the cells since the cells were capable of growing in selective media sufficient to result in the yeast hybrid. Nevertheless, Schwartz characterizes the plasmids as “CEN/ARS” (see Table 2). Dani teaches that “ARS” elements refer to “autonomously replicating sequences” that contain origins of 

Regarding claim 2, the limitations of claim 2 are addressed for the same reasons as discussed above as applied to claim 1.

Regarding claim 7, Schwartz teaches wherein the promoters are galactose inducible GAL1 promoters (page 625, column 1, paragraph 3).

Regarding claim 8, Schwartz teaches inducing the inducible GAL1 promoter prior to the co-culturing (page 625, column 1, paragraph 3).

Regarding claim 9, the embodiment in which the yeast species are at least three different yeast species of the genus Saccharomyces, which is a genus in the family Saccharmoycetaceae, is discussed above.

Regarding claim 11, Steensels’ teachings regarding the hybridization using at least three different yeast species including Saccharomyces cerevisiae, Saccharomyces paradoxus, Saccharomyces mikatae, and Saccharomyces kudriavzevii (see Table 1) are discussed above. The obviousness of producing hybrids between such known Saccharomyces yeast species is discussed above as applied to claim 1.

Regarding claims 20 and 21, Schwartz teaches wherein the resulting CBS1502/CBS7001 cells are derived from the CBS1502 and CBS7001. Schwartz teaches that CBS1502 has genomic regions derived from S. uvarum, S. cerevisiae, and S. eubayanus and CBS7001 is a reference S. uvarum strain (page 625, column 1). In addition, Steensels 

Regarding claim 22, the embodiment in which at least one of the first yeast cell or the second yeast cell is a species of the genus Saccharomyces is addressed above as applied to claim 1. Since Saccharomyces is a genus of the division Ascomycota, a synthetic polyploid yeast cell resulting from the cross between different species of the genus Saccharomyces is also an ascomycete that comprises chromosomes from an ascomycete.

Regarding claim 28, the teachings of Schwartz regarding pGS39 and pGS40 (i.e. first and second polynucleotides) are discussed above as applied to claim 1. In addition, obviousness of combining these reagents together with a first yeast hybrid cell that has a ploidy of 4N and a second yeast cell or hybrid that is a different species of Saccharomyces in view of Steensels is addressed above as applied to claim 1. To the extent that Schwartz does not explicitly teach these plasmids in a “kit”, it is noted that the specification does not specifically define what it means to have a “kit”. For the purposes of this rejection, the term “kit” is interpreted as merely the sum of its contents. Schwartz’s teachings regarding the combination of plasmids pGS39 and pGS40 are discussed above. Therefore, the limitation of a “kit” has been met. In addition, the recitation of “instructions for performing the method of claim 1” refers 

Regarding claim 29, Schwartz teaches wherein the promoters are galactose inducible GAL1 promoters (page 625, column 1, paragraph 3).

Regarding claim 31, Schwartz further teaches hygromycin B (page 625, column 1, paragraph 3).

Regarding claims 34 and 35, Schwartz, Steensels, and Pfliegler do not explicitly teach wherein the first yeast hybrid comprises chromosomes from more than two different yeast species.
However, it would have been obvious to one of ordinary skill in the art to have obtained a hybrid yeast cell comprising chromosomes from three different species and further mated such a hybrid yeast cell to yeast cell of a different species for the same advantage of combining the advantageous phenotypic characteristics of parental yeast species into a single hybrid cell as discussed above as applied to claim 1. Given that the prior art was already making such yeast hybrids including triploid and tetraploid interspecies hybrids and given that the prior art provided solutions for further using interspecies hybrids for further mating, one would have had a reasonable expectation of success in mating a yeast hybrid with a different yeast species of the same genus.

Regarding claim 38, Schwartz teaches using CBS1502 which contains genome regions derived from S. eubayanus (page 625, column 1, paragraph 1), as discussed above as applied to claim 1.

Claims 5 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (Schwartz et al. (2012) Genetics, 191:621-632) in view of Steensels (Steensels et al. (2014) FEMS Microbiology Review, 38:947-995), Pfliegler (Pfliegler et al. (2012) FEMS Yeast Research, 12:703-718), Nicolas (US 2015/0307868), and Tani (Tani et al. (1993) Bioscience, Biotechnology, and Biochemistry, 57(12):2063-2066), as applied to claim 1 above, and further in view of Wang (Wang et al. (2012) Bioresource Technology, 108:203-210).
The teachings of Schwartz, Steensels, Pfliegler, Nicolas, and Tani are discussed above.
Regarding claim 5, Schwartz does not explicitly teach culturing the synthetic polyploid yeast cell in non-selective media to produce a synthetic polyploid yeast cell lacking the first polynucleotide and/or the second polynucleotide.
However, Wang similarly teaches a method for making a synthetic Saccharomyces cerevisiae cell having optimized traits by metabolic engineering and genome shuffling (abstract). Wang teaches that efficient procedures for the rescue of drug-resistance markers from yeast cells are very important for biosafety during industrial applications (page 207, column 2, last paragraph). Wang describes the genome integration of the drug resistance marker having flanking loxP sites (see page 204, column 2, paragraph 1, and Fig. 1) and teaches introducing the pSY plasmid encoding Cre recombinase and the hygromycin B resistance gene HPH into the yeast cells to excise the drug resistance marker gene by recombination with the loxP sites (see Fig. 3). However, for the removal of the plasmid pSY, Wang teaches transferring the yeast from cultivation in media comprising hygromycin B (i.e. selective media) to cultivation in media without hygromycin B (i.e. non-selective media) (see page 208, column 1, paragraph 2).
It would have been obvious to one of ordinary skill in the art to have modified the method of Schwartz to have further cultured the synthetic polyploid yeast cell in non-selective media because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would have been motivated to have removed such drug resistance markers from the yeast cells so as to improve 

Regarding claim 39, the teachings of Schwartz, Steensels, Pfliegler, Nicolas, and Tani are discussed above as applied to claim 1.
Claim 39 differs from claim 1 in that it claim 39 refers to an iterative process by which a first synthetic polyploid cell is made from a first and second yeast cell and selected for by steps (i)-(v), which is then mated with a third yeast cell to select for a second synthetic polyploid yeast cell in steps (vi)-(viii).
However, Schwartz already teaches the iterative process of using haploids to make diploids (page 625, column 2, paragraph 1) and then diploids comprising unique single selectable markers to make tetraploids comprising both selectable markers (page 625, column 1, last paragraph). In addition, Tani similarly teaches making diploids from haploids, tetraploids from the diploids, and hexaploids from the tetraploids and the diploids (see Table II).
Still further the obviousness of selecting for loss of a selectable marker cassette according to step (v) is addressed above in view of Wang.
Accordingly, it would have been obvious to have further arrived at the iterative process as recited by claim 39 because the prior art already provided instructions to make diploids, tetraploids, and hexaploids through an iterative process in which diploids or tetraploids are further mated to form higher order ploidy yeast cells as illustrated by Schwartz and Tani. Accordingly, it would have merely amounted to a simple combination of prior art elements to combine the known methods for manipulating yeast cells in such an iterative process to achieve .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (Schwartz et al. (2012) Genetics, 191:621-632) in view of Steensels (Steensels et al. (2014) FEMS Microbiology Review, 38:947-995), Pfliegler (Pfliegler et al. (2012) FEMS Yeast Research, 12:703-718), Nicolas (US 2015/0307868), and Tani (Tani et al. (1993) Bioscience, Biotechnology, and Biochemistry, 57(12):2063-2066), as applied to claim 1 above, and further in view of Bavouzet (US 2012/0252061).
The teachings of Schwartz, Steensels, Pfliegler, Nicolas, and Tani are discussed above.
Regarding claim 6, Schwartz does not explicitly teach selecting the synthetic polyploid yeast cell under fermentation conditions to optimize the synthetic polyploid yeast cell for a fermentation process.
However, Bavouzet similarly teaches novel yeast strains for industrial fermentation applications (see [0001] and [0002]). Bavouzet teaches culturing a yeast strain in selective media and fermentation conditions to determine the production of the yeast strain under selective fermentation conditions ([0013]).
In addition, Schwartz teaches that the selected hybrid yeast cells are intended to be used for industrial fermentation applications (abstract). In addition, Steensels similarly teaches the selection of superior industrial yeast strains (see Fig 1).
It would have been obvious to one of ordinary skill in the art to have further selected synthetic polyploid yeast cell under fermentation conditions because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Since the purpose of such yeast cells is industrial fermentation applications, one would have been motivated to have selected such yeast cells under fermentation conditions .

Response to Arguments
Applicants argue that the rejection cites to Nicolas and Tani as teaching the use of 4N+ ploidy yeast in mating methods. Applicants argue that the method of Nicolas does not involve mating yeast but instead mentions the use of hybrid and polyploid yeast and fails to teach that such yeast can be used in a mating method (see remarks on page 9, last paragraph).
These arguments have been fully considered but are not persuasive. Nicolas is cited for teaching industrial yeast that have more than 4N chromosomes and further for describing industrial hybrid yeast strain that is allopolyploid which has “several sets of chromosomes from different species” and further that “Hybrid yeasts can be obtained by methods well known to those skilled in the art” ([0088]), which supports the conclusion that one of ordinary skill in the art would have had a reasonable expectation of success in obtaining allopolyploid industrial yeast strain having “several sets of chromosomes from different species”. Applicant’s argument that Nicolas fails to teach using such hybrid yeast in a mating method does not specifically discredit these teachings or specifically suggest why one of ordinary skill in the art would not have had a reasonable expectation of success in obtaining an allopolyploid industrial yeast strain having “several sets of chromosomes from different species”. It is further not persuasive because it constitutes a piecemeal analysis of the rejection, which is based upon a combination of references including Tani, who describes obtaining 6N and 8N yeast strains from 4Nx2N or 4Nx4N crosses.
Applicant’s argument that the hexaploid and octoploid yeast cells described by Tani on page 2065, column 1, paragraph 1 were generated by repeatedly heating the yeast to double the ploidy rather than mating the yeast (see remarks on page 9) is not persuasive because it is factually incorrect. Although Tani teaches obtaining the 2N strain DM-6, and the 4N strains TM-
Applicants argue that only the methods of the present invention offer the advantages of combining whole genomes, which include increased genetic diversity from which to select traits for use in industrial applications such as beer and wine making (see remarks on page 10). Applicants argue that prior to the work of the present inventors, a skilled artisan would not have expected to be able to generate viable interspecies hybrids with a ploidy of at least 6N (see remarks on page 10).
These arguments have been fully considered but are not persuasive. The advantages provided by combining whole genomes, which include increased genetic diversity from which to select traits for use in industrial applications such as beer and wine making was already taught by Schwartz who describes 4N hybrid yeast comprising whole genomes of Steensels who describes numerous examples of interspecific and even intergeneric hybrid yeast strains for the improvement of industrial yeast (see Table 1), as discussed in the rejection. Applicant’s argument that a skilled artisan would not have expected to be able to generate viable interspecies hybrid with a ploidy of at least 6N is not persuasive in view of Tani who teaches “Using diploid mater cells and tetraploid mater cells, we were easily able to construct hexaploid and octaploid cells” (page 2065, column 1, paragraph 1). 
Applicant’s argument that Pfliegler teaches that drastic increases in genome size result in chromosome instability as a means to mitigate the unfavorable consequences of a drastic increase in genome size (see remarks on pages 10 and 11) is not persuasive because it does not take into consideration the teachings of Pfliegler as a whole, which additionally refers to the 

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
February 1, 2022